PER CURIAM:
William Deaton appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice for failure to comply with a court order, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Deaton v. Officer John Doe, No. 2:15-cv-00276-GRA-MGB (D.S.C. June 24 & Aug. 4, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.